UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by Registrant _X Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14A-6(e)(2)) X_Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to 240.14a-12 TOWER FINANCIAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): X No fee required Fee computed on the table below per Exchange Act Rules 14a-6(i)(4) and O-11 1. Title of each class of securities to which transaction applies. 2. Aggregate number of securities to which transaction applies. 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule O-11 (set forth the amount on which the filing fee is calculated and state how it was determined). 4. Proposed maximum aggregate value of transaction. 5. Total fee paid. Fee paid previously with preliminary materials Check box if any part of the fee is offset as provided by the Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule, or Registration Statement No.: 3. Filing Party: 4. Date Filed: 116 East Berry Street, Fort Wayne, Indiana March 28, 2013 Dear Fellow Shareholder: Please accept my personal invitation to attend the Annual Meeting of Shareholders of Tower Financial Corporation, which will be held on Tuesday, May 7, 2013, 5:30 p.m. EDT. Tower Bank Lobby 116 East Berry Street Fort Wayne, Indiana Enclosed you will find your proxy statement and proxy voting card, and the 2012 Annual Report to Shareholders. We urge you to complete, sign, date and return the enclosed proxy in the accompanying pre-addressed, postage-paid envelope as promptly as possible, whether or not you plan to attend the meeting. If your schedule permits you to attend the meeting, you may RSVP to Julie Bobay at 260.427.7000 or you may indicate your attendance plans on the proxy card. We look forward to visiting with you that evening. Sincerely, Michael D. Cahill Chief Executive Officer Table of Contents Page Solicitation of Proxies, Voting and Other Matters 1 General 1 Record Date and Outstanding Shares 1 Required Vote 1 Information about the Annual Meeting and Voting 1 Other Matters 2 Voting Results 3 Householding 3 Shareholder Communication 4 Governance of the Company 4 Corporate Governance Policy 4 Nominating and Corporate Governance Committee 4 Audit Committee 6 Compensation Committee 6 Compensation Committee Interlocks and Insider Participation 7 Proposal 1 – Election of Directors 8 Information Concerning Experience, Qualifications, Attributes, and Skills of the Class I Nominees, continuing directors, and executive management 10 Security Ownership of Management, Directors, and Certain Beneficial Owners 15 Compensation Committee Report 18 Executive Compensation and Related Information - Compensation Discussion and Analysis 18 Introduction 18 Administration of our Compensation Program 19 Primary Components of our Compensation Program 21 Impact of Accounting and Tax Considerations of the Form of Compensation 33 Executive Compensation Tables 34 Director Compensation 43 Directors Compensation Table 44 Proposal 2 – Advisory Vote to Approve Executive Officer Compensation 46 Proposal 3 – Advisory Vote to Approve the Frequency of Advisory Votes on Executive Compensation 47 Proposal 4 – Ratification of Outside Accountants 48 Audit Committee Report 49 Related Persons Transactions 50 Shareholders’ Proposals for 2014 Annual Meeting 52 Other Matters 52 TOWER FINANCIAL CORPORATION FORT WAYNE, INDIANA 46802 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held on May 7, 2013 TO THE SHAREHOLDERS OF TOWER FINANCIAL CORPORATION The 2013 Annual Meeting of Shareholders of Tower Financial Corporation will be held in the lobby of Tower Bank, 116East Berry Street, Fort Wayne, Indiana 46802 on Tuesday, May 7, 2013 at 5:30p.m. EDT, for the purpose of considering and voting upon the following matters: 1. To elect four Class I directors whose terms will expire in 2016 or until their respective successors are duly elected and qualified; 2. To vote on an advisory, non-binding resolution to approve the compensation of Tower Financial Corporation’s named executive officers; 3. To vote on an advisory, non-binding resolution to approve the frequency of advisory votes on executive compensation; 4. To ratify the appointment by of BKD, LLP as Tower Financial Corporation’s independent registered public accounting firm for the fiscal year ending December31, 2013; and 5. OTHER BUSINESS. To transact such other business as may properly be brought before the Annual Meeting or any adjournment or postponement thereof. The Board of Directors has fixed the close of business on Wednesday, February 27, 2013 as the record date for the determination of shareholders entitled to notice of and to vote at such meeting or any adjournment(s) or postponement thereof. A list of shareholders entitled to vote at the Annual Meeting will be available for examination at the offices of the Company for ten (10) days prior to the Annual Meeting. We urge you to complete, sign, date and return the enclosed proxy in the accompanying pre-addressed, postage-paid envelope as promptly as possible, so that your shares of stock may be represented and voted in accordance with your wishes and in order that the presence of a quorum may be assured at the Annual Meeting. If you attend the meeting, you may revoke your proxy and vote in person. We urge you to vote as soon as possible to ensure that your vote will be properly recorded and counted. The Company’s Annual Report for the year ended December31, 2012, is enclosed herewith. By Order of the Board of Directors, Michael D. Cahill Chief Executive Officer & Director Fort Wayne, Indiana March 28, 2013 This Notice and Proxy Statement are first being sent to shareholders on or about March 28, 2013. TOWER FINANCIAL CORPORATION FORT WAYNE, INDIANA 46802 PROXY STATEMENT for Annual Meeting of Shareholders To be held May 7, 2013 SOLICITATION OF PROXIES, VOTING AND OTHER MATTERS Important Notice Regarding the Availability of Proxy Materials for the Shareholders Meeting to Be Held on May 7, 2013: The enclosed proxy statement, the notice of annual meeting, a form of proxy, and our 2012 Annual Report to Shareholders are all also available at our website at www.towerbank.net.In accordance with Securities and Exchange Commission rules, the foregoing website does not use “cookies”, to track user moves or gather any personal information. General This Proxy Statement and the accompanying proxy is being furnished to shareholders of Tower Financial Corporation (the “Company”) in connection with the solicitation of proxies by our Board of Directors, to be voted at our 2013 Annual Meeting of Shareholders (the “Annual Meeting”) and at any and all adjournments and postponements thereof.The Annual Meeting will be held on Tuesday, May 7, 2013 at5:30p.m. EDT in the lobby of Tower Bank, 116 East Berry Street, Fort Wayne, Indiana 46802. The executive offices of the Company are located at, and the mailing address of the Company is, 116East Berry Street, Fort Wayne, Indiana 46802. When the accompanying proxy is properly executed and returned, the shares represented thereby will be voted at the Annual Meeting in accordance with the directions noted thereon. Record Date and Outstanding Shares Only shareholders of record at the close of business on February 27, 2013 will be entitled to notice of and to vote at the Annual Meeting or at any adjournment or postponement thereof. If a quorum is not present or represented at the Annual Meeting, the shareholders entitled to vote, either present in person or represented by proxy, may adjourn the Annual Meeting from time to time, without notice other than by announcement at the Annual Meeting, until a quorum is present or represented. As of that record date, we had 4,676,637 shares of common stock outstanding, each of which is entitled to one vote on each matter to be acted on at the Annual Meeting. There is no cumulative voting. The presence, in person or by proxy, of a majority of the outstanding shares entitled to vote is necessary to constitute a quorum at the Annual Meeting.Shares held of record for you, by a bank, or broker that are voted on any matter will be included in determining whether there is a quorum. Required Vote The presence, in person or by proxy, of the holders of a majority of the shares entitled to vote at the Annual Meeting is necessary to constitute a quorum for all purposes and all proposals.For purposes of the election of directors, the four director nominees receiving the highest number of votes cast for directors will be elected. This Proxy Statement and accompanying form of proxy are first being mailed to shareholders on or about March 28, 2013. The Company’s 2012 Annual Report to Shareholders is enclosed herewith but does not constitute any part of these proxy solicitation materials. 1 Information About the Annual Meeting and Voting Revocation of Proxies If you execute and return the enclosed proxy, you may still revoke your proxy and change your vote at any time before its exercise at the Annual Meeting. If you execute and deliver more than one proxy, the proxy having the latest date will revoke any earlier proxies. You may revoke your proxy by giving written notice of revocation to the Company addressed to RichardR. Sawyer, Chief Financial Officer, 116East Berry Street, Fort Wayne, Indiana 46802. No such revocation shall be effective, however, unless such notice of revocation is received by the Company at or prior to the Annual Meeting. If you vote by proxy but attend the Annual Meeting, you will be given the opportunity to revoke your proxy at that time and vote in person. Unless revoked, your proxy will be voted at the Annual Meeting in accordance with your instructions. If you are a shareholder whose shares are not registered in your own name, you will need written authorization from your record holder to vote in person at the Annual Meeting. Voting Instructions Voting Shares Held in Your Name.If you are the record owner and if you properly fill in and sign your proxy card and mail it in the enclosed prepaid and addressed envelope, or if you submit your proxy instructions by telephone or over the Internet, your “proxy” – that is, the person named in your proxy card – will vote your shares as you have directed. With respect to shares you hold in your own name, if you send in your proxy and do not revoke it, then, unless you specify contrary instructions regarding one or more of the following proposals, your shares will be voted FOR Proposal No.1 (the election as directors of all nominees listed under “Election of Directors”); FOR Proposal No. 2 (the non-binding “Advisory Vote on Named Executive Officer Compensation”); FOR One Year on Proposal No. 3 (the Frequency of Future Advisory Votes on Named Executive Officer Compensation); and FOR ProposalNo. 4 (the “Ratification of Appointment of Independent Registered Accounting Firm as Auditors); and FOR discretionary authority to vote on any other matter to properly come before the meeting. Voting Shares Held by Brokers, Custodians, Banks, or Other Nominees.Many shareholders’ shares are held by brokers, banks, custodians or other nominees (“Broker Held Shares”).In this situation, the “registered shareholder” on our stock register is that particular broker, bank, custodian or nominee.This is referred to as holding shares in “street name”.In such cases your name, as actual “beneficial owner”, does not appear in our shareholder register.Therefore, for Broker Held Shares, distributing proxy materials and tabulating votes in a two-step process.The Broker first informs us how many of its clients are beneficial owners, and we provide them with that number of sets of proxy materials.Each Broker then forwards proxy materials to its clients, who are the beneficial owners, to obtain their voting instructions.When you receive proxy materials from your Broker the accompanying return envelope is addressed to return your executed proxy card to your Broker.Shortly before the meeting, each Broker totals the votes and submits a proxy card to our vote tabulator reflecting the aggregate votes of the beneficial owners for whom it holds shares.If your shares are held by your Broker, you should follow your Broker’s instructions included on that form. If you do not give your voting instructions to your Broker, your broker may not be able to vote your shares. Under applicable rules of self-regulatory organizations governing brokers, your bank, broker, custodian or other nominee will be able to vote your shares only with respect to so-called “discretionary” items, not with respect to “non-discretionary” items.Discretionary items are proposals considered to be routine under the rules of the New York Stock Exchange, under which your Broker may vote shares held in street name, even in the absence of your voting instructions.For the 2013 Annual Meeting, the only discretionary item is Proposal No. 4, the ratification of the selection of our independent auditors.On all other non-discretionary items, including the election of directors (Proposal No. 1), and the non-binding advisory vote regarding executive compensation (Proposal No. 2), and the non-binding advisory vote regarding the frequency of future advisory votes on named executive officer compensation (Proposal No. 3), if you do not give voting instructions to your Broker, those shares will not be voted and will be treated as “broker non-votes”. In connection with the election of directors (Proposal1), you may vote “FOR” all of the director nominees or your vote may be “WITHHELD” from one or more nominees. For all other proposals, you may vote “FOR” or “ABSTAIN.” Directors will be elected by a “plurality” of the votes actually cast. Thus, for this Annual Meeting, those nominees for election as directors receiving the four highest number of votes will be elected, regardless of the number of votes which for any reason (including abstentions, broker non-votes or withheld votes) are not cast for the election of such nominees. Abstentions will be included in vote totals and, as such, will have no effect on Proposal1, other than reducing the number of votes a candidate receives. Abstentions, however, will have the same effect as a vote against the other proposals, which require the affirmative vote of a majority of the total number of outstanding shares entitled to vote.For purposes of the Advisory Vote on the Frequency of Future Advisory Votes on Executive Compensation (Proposal No. 3), you may vote for “1” YEAR”, “2 YEARS”, “3 YEARS”, or you may “ABSTAIN”. 2 If you own shares through the Tower Financial Corporation 401(k) Plan, your proxy will also serve as a voting instruction for Tower Bank & Trust Company, the administrator of the Plan, with respect to shares of Tower Financial Corporation common stock attributable to your 401(k) account as of the record date. You may vote in one of four ways: (1) by mail (by completing and signing the proxy card that accompanies this proxy statement); (2) by telephone; (3) by using the Internet; and (4) in person (by either delivering your completed proxy card or by casting a ballot if you attend the Annual Meeting). The telephone and Internet voting procedures have been set up for your convenience and have been designed to authenticate your identity, to allow you to give your voting instructions, and to confirm that those instructions have been properly recorded. If you would like to vote by telephone or by using the Internet, please refer to the specific instructions on the proxy card. The deadline for voting by telephone or via the Internet is 11:59p.m. EDT on Monday May 6, 2013. Other Matters Our Board of Directors knows of no matters, other than those described in the attached Notice of Annual Meeting, which are to be brought before the meeting. If other matters properly come before the meeting, it is the intention of the persons named in the enclosed proxy to vote such proxy in accordance with their discretion. Cost of Mailing and Solicitation The entire cost of printing, assembling and mailing the Annual Report, this notice and this Proxy Statement, as well as soliciting proxies and the cost of forwarding solicitation materials to the beneficial owners of shares will be borne by the Company. Proxies may be solicited by mail, facsimile, e-mail and personal contacts. Directors, officers, or regular employees of the Company or its subsidiaries may also solicit proxies without additional compensation but may be reimbursed for out-of-pocket expenses. Voting Results An automated system administered by our transfer agent tabulates the votes cast by proxy, and we will adjust these totals for, and hand tabulate, the votes cast in person at the Annual Meeting. We will report the voting results on an SEC-prescribed Current Report on Form 8-K, which is required to be filed with the Securities and Exchange Commission within four business days after the Annual Meeting. Householding Some banks, brokers and other record holders may participate in the practice of “householding” proxy statements and annual reports. This means that only one copy of our proxy statement and Annual Report to Shareholders may have been sent to your household, even though multiple shareholders may reside there. We will promptly deliver a separate copy of either document to you if you contact us at the following address, telephone number or e-mail address: Tower Financial Corporation, 116East Berry Street, FortWayne, Indiana 46802, telephone: 260-427-7000 or via e-mail at customer.care@towerbank.net. If you want to receive separate copies of the proxy statement or Annual Report to Shareholders in the future, or if you are receiving multiple copies and would like to receive only one copy per household, you should contact your bank, broker or other record holder, or you may contact us at the above address, telephone number or e-mail address. 3 Shareholder Communications If you wish to communicate with the Board of Directors, with our Chairman, with any other individual director, or with any particular Board committee, you may do so by sending a communication, marked “Shareholder Communications,” in care of our Secretary to our corporate offices as 116 East Berry Street, Fort Wayne, Indiana 46802.Your letter should indicate that you are a shareholder of Tower Financial Corporation.Our Secretary has been instructed by the Board to promptly forward all such communication to the specified party. 2 During 2012, the Board of Directors met five times. Each of our directors attended 75% or more of the total number of meetings of the Board.While we have no formal policy, the Board of Directors are strongly encouraged to attend the Annual Meeting of Shareholders.83% of our directors attended our 2012 Annual Meeting of Shareholders. GOVERNANCE OF THE COMPANY Corporate Governance Policy Our business affairs are managed under the direction of our Board of Directors in accordance with the Indiana Business Corporation Law and our Articles of Incorporation and Bylaws. The role of our Board of Directors is to effectively govern the affairs of our Company for the benefit of our shareholders. Our Board of Directors strives to ensure the success and continuity of our Company and its mission through the election and appointment of qualified management. It is also responsible for ensuring that Tower Financial Corporation’s activities are conducted in a responsible and ethical manner. We are committed to maintaining sound corporate governance principles. We operate under corporate governance principles and practices that are reflected in written Corporate Governance Guidelines and in a written Charter for our Nominating and Corporate Governance Committee, both of which are available on our website at www.towerbank.net. These include the following principles: · A majority of our directors and all of the members of our Audit, Compensation and Nominating and Corporate Governance Committees are required to meet the independence requirements of the Marketplace Rules of the NASDAQ Stock Market. · Our Board of Directors and each of its committees has the authority to engage independent legal, financial or other advisors as they deem necessary, at our expense. · Non-employee directors meet in executive session at least once per year. · Our Board of Directors and committees conduct an annual self-evaluation. · Our Board of Directors reviews succession planning at least annually. · Our directors have free access to our officers and employees. · Our independent directors utilize input from the Nominating and Corporate Governance Committee, Audit Committee, and the Compensation Committee to conduct an annual review of our Chief Executive Officer’s (“CEO”) performance. Nominating and Corporate Governance Committee During 2012, the members of the Nominating and Corporate Governance Committee (“Governance Committee”) were KathrynD. Callen, Robert N. Taylor, and IreneA. Walters, who serves as the Chair of this committee.Each of the members is “independent,” as such term is defined by the Marketplace Rules of the NASDAQ Stock Market. The Governance Committee is responsible for: · making recommendations concerning the organization, size and composition of our Board of Directors and its three standing committees; 4 · identifying individuals qualified to become or to continue to serve as members and committee members, consistent with criteria approved by the Board of Directors and reflected in the Governance Committee’s Charter; · recommending the persons to be nominated by the Board of Directors for election as directors at the Annual Meeting of Shareholders or for appointment to fill vacancies; · recommending appointments to and the Chairs of the three standing committees; · developing and recommending to the Board of Directors a set of corporate governance principles and overseeing the evaluation of the Board of Directors and its members. · The Governance Committee is also responsible for oversight of the Board of Directors annual review of succession planning with respect to senior executives. · The Governance Committee also drafts, administers and oversees a Code of Conduct for the Company’s directors and senior officers, as well as our Company’s Code of Ethics. Our Board of Directors has adopted a written charter for the Governance Committee, which is available on our website at www.towerbank.net and is periodically reviewed by the Governance Committee. The Governance Committee identifies potential nominees for membership on the Board of Directors, taking into account such factors, as education, areas of expertise or specific skills, general business acumen, the nominee’s ability to represent shareholders without a conflict of interest, the nominee’s ability to work in and promote a productive environment, an established record of personal achievement and independent thought, and geographic, occupational, gender, race and age diversity. All such nominees and all incumbent nominees are then evaluated on the basis of these criteria, as well as their willingness to devote sufficient time to carrying out his or her duties and responsibilities to the Board of Directors and its committees. Generally, the members of the Governance Committee will first consider current members for re-nomination, to the extent that these individuals, through prior performance, have demonstrated that they meet the applicable criteria and have developed a valuable in-depth knowledge of the Company, its history, its strengths and weaknesses, and its goals and objectives. The Governance Committee held three meetings during 2012, Mrs. Walters and Mrs. Callen were in attendance for all three meetings, while Mr. Taylor was in attendance for one meeting and absent for two meetings. The Governance Committee will consider nominees recommended by shareholders. In order to provide the Governance Committee sufficient time to evaluate candidates, shareholders desiring to recommend a director candidate for consideration by the Governance Committee should send such recommendation to the Secretary of the Company, 116East Berry Street, FortWayne, Indiana 46802, no later than December15, 2013, who will forward it to the Governance Committee. Any such recommendation should include a description of the candidate’s qualifications for board service, the candidate’s written consent to be considered for nomination and to serve if elected, and addresses and telephone numbers for contacting the shareholder and the candidate for more information. A shareholder who wishes to nominate an individual as a director candidate at the annual meeting of shareholders, rather than recommend the individual to the Governance Committee as a nominee, must comply with the advance notice requirements, a summary of which is provided in this proxy statement under “Shareholders’ Proposals for 2014 Annual Meeting.” The Governance Committee encourages diversity in reviewing and recommending nominees for Director positions. To accomplish this goal, the Governance Committee reviews background information on each proposed nominee, as well as the proposed nominee's accomplishments, experience, skills, business acumen and financial literacy. The Governance Committee additionally considers integrity, independence from management, informed judgment and practical wisdom, collegiality, a commitment to represent the long term interests of our company and its shareholders without a conflict of interest, a willingness to devote the necessary time and attention to our company's business and the needs of the Board, and the nominee's ability to work in and help maintain a productive environment. Generally, the members of the Governance Committee first consider current Board members for re-nomination to the extent they have determined that these persons, through their prior performance, have demonstrated that they meet the applicable criteria and have developed a valuable in-depth knowledge of the Company, its history, its strengths and weaknesses, and its goals and objectives. In the case of a proposed nominee recommended by a shareholder, the Governance Committee may take into account the number of shares held by the recommending shareholder and the length of time that such shares have been held. 5 In addition to its Governance Committee, we have two other standing committees, an Audit Committee and a Compensation Committee. Each of these committees has a charter that has been approved by our Board of Directors. Each committee must review the appropriateness of its charter and perform a self-evaluation at least annually. The Company’s Board and Leadership Structure The Board has chosen to separate the roles of Chairman and Chief Executive Officer. Keith Busse was elected to serve as Chairman at the December 17, 2009 meeting of the Board of Directors. Michael Cahill was appointed as our Chief Executive Officer on July 24, 2008. The decision to separate the positions of Chairman and CEO rests on the belief that it is the CEO’s responsibility to lead the Company and the chairman’s responsibility to lead the Board. Mr. Busse and Mr. Cahill have a strong working relationship that has allowed each to focus on his respective responsibilities and compliment each other’s work. We understand that different Board and Company leadership structures may be appropriate in different circumstances, although we believe that our current leadership structure is the optimal one for our company at this time. Audit Committee The members of our Audit Committee are KeithE. Busse, KathrynD. Callen, JeromeF. Henry, Jr., and WilliamG. Niezer, who is the chairman of the Audit committee. Our Board of Directors and our Audit Committee believe that each current member is “financially literate,” in that each of them has financial management expertise as required by law. Our Board of Directors and our Audit Committee, have designated KeithE. Busse as the “audit committee financial expert.” All Audit Committee members are “independent” as that term is defined by NASDAQ Stock Market rules and Section10A(m)(3) of the Securities Exchange Act of 1934. None of the members of the Audit Committee serves on the Audit Committees of more than two other public companies. The Audit Committee met four times during 2012. All members of the Audit Committee attended at least 75% of the Audit Committee meetings. The responsibilities of our Audit Committee and its activities during 2012 are described in the Report of the Audit Committee set forth beginning at page 46 of this Proxy Statement. Our Board of Directors has adopted a written charter for the Audit Committee, a copy of which is posted on our website at www.towerbank.net. Compensation Committee The members of the Compensation Committee are DebraA. Niezer, Ronald. W. Turpin, and Robert N. Taylor, who is the chairman of the Compensation Committee.Our Board of Directors has determined that each of the Compensation Committee members is “independent,” as such term is defined by the NASDAQ Stock Market rules.The Compensation Committee evaluates and approves the compensation of our CEO & President, CFO, and other executive officers. The Compensation Committee also makes recommendations to our Board of Directors regarding the salaries and bonuses of our executive officers and the compensation for the members of our Board of Directors. The Compensation Committee also oversees the evaluation of management by the Board of Directors. The Compensation Committee administers our 1998 Stock Option Plan, our 2001 Stock Option Plan and our 2006 Equity Incentive Plan. Our Board of Directors has adopted a written charter for the Compensation Committee, which it reviews and revises from time to time. A copy of the charter is available on our website at www.towerbank.net. In addition, the Compensation Committee reviews our Compensation Discussion and Analysis and determines whether it should be included in our Annual Report on Form 10-K or, alternatively, included in this Proxy Statement and incorporated by reference from this Proxy Statement into our Annual Report on Form 10-K. The Compensation Committee’s report is set forth beginning on page 16. During 2012, the Compensation Committee held five committee meetings, and all members of the Compensation Committee were in attendance for those meetings, except Ron Turpin who was absent for two meetings. Neither the CEO nor any of our executive officers were present during Compensation Committee deliberations regarding their respective salaries or benefits. 6 Compensation Committee Interlocks and Insider Participation No officer or employee or former officer of the Company or any of its subsidiaries served as a member of the Compensation Committee during 2012. Moreover, during 2012 (a) no executive officer of the Company served on the compensation committee of another entity, one of whose executive officers served on our Compensation Committee, and (b) no executive officer of the Company served as a director of another entity, one of whose executive officers served on our Compensation Committee. 7 PROPOSAL 1 ELECTION OF DIRECTORS Our Bylaws provide that the Company is managed by a Board of Directors consisting of fourteen (14) members.Our Bylaws allow our Board of Directors to change the total number of directors at any meeting of the Board of Directors by the affirmative vote of at least sixty-six and two-thirds percent (66 2/3%) of the entire number of directors at the time.At its meeting held on February 13, 2013, the board voted to reduce the number of board seats to eleven (11).By doing so, they eliminated three vacant board seats which had resulted from the death of Joseph Ruffolo, and the retirement of John Tippmann, Sr. and Donald Schenkel. Our Bylaws provide that the directors are to be divided into three classes: Class I, Class II and Class III. Each director in each class serves a three year term, with one class being elected at each annual meeting. ClassI consists of four directors whose terms expire in 2013, ClassII consists of three directors whose terms expire in 2015 and ClassIII consists of four directors whose terms expire in 2014. We are nominating four Class I Directors. Each nominee, if elected, will serve a three year term expiring in 2016 or until their respective successors shall have been elected and qualified. Upon recommendation of the Governance Committee, the Board of Directors has nominated the following persons for re-election as Class I directors, for three year terms: · Scott A. Glaze · William G. Niezer · Robert N. Taylor, and · Ronald W. Turpin Nominees Glaze, Niezer, Taylor, and Turpin are all currently serving as a ClassI director, whose terms expire at this Annual Meeting. All of our directors except for our CEO, Michael D. Cahill are “independent directors” as defined by the Marketplace Rules of the NASDAQ Stock Market. Our Board of Directors has reviewed all transactions during 2012 with companies in which any of our directors own any interest, for the purpose of ensuring that such transactions were approved in accordance with our Statement of Policy For the Review, Approval or Ratification of Transactions With Related Parties (“Related Party Policy”) and, further, for the purpose of determining whether any of such transactions impacted the independence of the directors. For additional discussion, we refer you to the section on “Related Persons Transactions” beginning on page 49. Our Board of Directors has made an affirmative determination that none of our independent directors are officers or employees of the Company or any of our subsidiaries and none of the independent directors have any relationships which, in the opinion of our Board of Directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. Ownership of a significant amount of our stock, by itself, does not constitute a material relationship. 8 It is the intention of the persons named in the enclosed proxy to vote the proxy for the election of our four ClassI nominees, unless you withhold authority or, if applicable, your bank or broker fails to vote for or withholds authority to vote for the election of any or all of these nominees. Each of the nominees for election as director has indicated his or her willingness to serve, if elected, but in the event that any nominee at the time of the election is unable to serve or is otherwise unavailable for election, the Board of Directors, upon recommendation of the Governance Committee, may select a substitute nominee, and in that event the persons named in the enclosed proxy intend to vote the proxy for the person so selected. If a substitute nominee is not so selected, such proxy will be voted for the election of the remaining nominees. The Board of Directors knows of no reason why any of the nominees would be unwilling or unable to serve, if elected. There are no arrangements or understandings between any of the nominees and any other person pursuant to which such nominees were selected. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE CLASS I NOMINEES – SCOTT A. GLAZE, WILLIAM G. NIEZER, ROBERT N. TAYLOR, AND RONALD W. TURPIN 9 INFORMATION CONCERNING EXPERIENCE, QUALIFICATIONS, ATTRIBUTES AND SKILLS OF OUR CLASS I NOMINEES 2013 Class I Nominees Scott A. Glaze
